The motion by the defendant for this court to review the action of the Superior Court in Fairfield County at Stamford terminating the stay is denied.
The motion by the defendant for an extension of time to file a request for a finding in connection with his motion for review is dismissed.
The motion by the defendant for an extension of time to file a brief in support of his motion for review is dismissed.
Joseph M. Kaye, on the motion.
Robert M. McAnerney and Peter M. Ryan, on the motions.
Robert M. McAnerney and Peter M. Ryan, on the motion.
J oseph M. Kaye, in opposition.
Submitted January 28—decided February 10, 1970
Submitted February 3—decided February 10, 1970
Submitted February 4—decided February 10, 1970
The motion by the plaintiff for a termination of the stay of execution pending review of the action of the Superior Court in Fairfield County at Stamford is granted.
The request by the defendant for a finding in connection with his motion for review is dismissed.
The motion by the defendant for a further extension of time to file a brief in support of his motion for review is dismissed.
The motion by the defendant for a further extension of time to file his draft finding in connection with his motion for review is dismissed.